                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON


DWAYNE EDWARD ABRAHAM,                              No. 3:17-cv-00198-YY

                      Petitioner,                   ORDER

       v.

BOARD OF PAROLE AND POST
PRISON SUPERVISION,

                      Respondent.


HERNÁNDEZ, District Judge:

       Magistrate Judge You issued a Findings and Recommendation [35] on July 29, 2018, in

which she recommends that this Court deny Petitioner’s Petition for Writ of Habeas Corpus [2]

and enter a judgment of dismissal. Judge You also recommends denying a certificate of

appealability because Petitioner has not made a substantial showing of the denial of a

constitutional right. The matter is now before the Court pursuant to 28 U.S.C. § 636(b)(1)(B) and

Federal Rule of Civil Procedure 72(b).




1 - ORDER
        Petitioner filed timely objections to the Magistrate Judge’s Findings & Recommendation.

Pet’r Obj., ECF 37. When any party objects to any portion of the Magistrate Judge’s Findings &

Recommendation, the district court must make a de novo determination of that portion of the

Magistrate Judge's report. 28 U.S.C. § 636(b)(1); Dawson v. Marshall, 561 F.3d 930, 932 (9th

Cir. 2009); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc).

        The Court has carefully considered Petitioner’s objections and concludes there is no basis

to modify the Findings & Recommendation. The Court has also reviewed the pertinent portions

of the record de novo and finds no error in the Magistrate Judge’s Findings & Recommendation.

                                           CONCLUSION

        The Court ADOPTS Magistrate Judge You’s Findings and Recommendation [35] .

Petitioner’s Petition for Writ of Habeas Corpus [2] is DENIED and this case is dismissed with

prejudice. Because Petitioner has not made a substantial showing of a denial of a constitutional

right, a certificate of appealability is denied.

        IT IS SO ORDERED.



                DATED this _____________day of October, 2018.




                                   ____________________________________________________
                                                   MARCO A. HERNÁNDEZ
                                                   United States District Judge




2 - ORDER
